DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 11 June 2020.
Claims 1-11 are pending and have been presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said slots" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduces slots that are active and slots that are static.  Claim 3 introduces auxiliary slots.  The reference to “said slots” in line 3 is indefinite because it is not clear which slots are being referred to.  
Claim 4 recites the limitation "said region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites regions being defined to satisfy requirements for code and data, while claim 4 introduces and expansion region.  The reference to “said region” in line 2 is indefinite as it is not clear which region is being referred to.
Claim 4 recites the limitation "said current task" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of current task in the parent claims.
Claim 5 recites the limitation "said task code" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Parent claims refer to tasks, not task code, therefore “said task code” lacks antecedent basis.
Claims 6-9 are also rejected based on its dependency from claim 5.
Claim 7 uses the acronyms “ptask” and “utask” without expanding what these acronyms mean.  Therefore, these limitations are indefinite as their meaning is not understood.
Claim 8 recites the limitation "said source code" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of source code in the parent claims.
Claim 10 recites the limitation "said current task" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of current task in the parent claims.
Claim 11 recites the limitation "said partition template pointer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of a partition template pointer.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites slots that are static and slots that are active.  Claim 2 then allows for the system to only contain active slots.  This is broader than claim 1, from which claim 2 depends.  This results in a situation where dependent claim 2 can be infringed by a system that contains only active memory protection slots and claim 1 would not be infringed, as claim 1 requires static and active slots.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 does not appear to further limit the claims from which it depends.  Claim 6 appears to just provide a description of input/output regions, but no positive recitation of including these regions in the memory protection array/unit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach, or fairly suggest, “… defining regions to satisfy the requirements for code and data in said partition then putting said regions into an array of regions called a partition template where such partition template may have more regions than the number of slots in said memory protection unit…” and “… defining child tasks to perform subfunctions for said partition, each said child task requiring a subset of said partition regions for which said memory protection unit has sufficient slots; creating a main partition task, which creates said child tasks; creating said memory protection arrays by using bit masks to select regions from said partition template for all said tasks.” In combination with the other limitations of claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (2015/0371046) discloses a memory protection array, slots that are loaded as part of the system initialization and slots that are loaded based on the tasks being run (see [0020]: startup code; [0045]: configuration of memory protection unit; [0047]-[0049]: protection of memory regions by other code).
Bartling (2021/0374293) discloses creating memory protection unit templates for each piece of software (see [0048]-[0052]).  However, the number of slots that are put in the template are equal to, or less than, the number of available memory protection unit slots (see [0057]).  Bartling also discloses a fault handler to locate and load memory protection unit regions (see [0039]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136